





Exhibit 10.16
OMNIBUS AGREEMENT


THIS OMNIBUS AGREEMENT is made as of January 1, 2020 (the “Effective Date”), by
and among the parties identified herein as the FVE Parties and the parties
identified herein as the SNH Parties.


RECITALS:


The FVE Parties manage real properties and improvements owned by the SNH Parties
and their Affiliates, which are operated as senior living communities.


The SNH Parties and the FVE Parties wish to memorialize certain agreements with
respect to the senior living communities managed, or to be managed, by the FVE
Parties, on the terms and conditions of this Agreement.


NOW, THEREFORE, the parties agree as follows:


ARTICLE I
DEFINED TERMS


1.01.    Definitions. The following capitalized terms as used in this Agreement
shall have the meanings set forth below:


(1)“Affiliate” means, with respect to any Person, (a) any Person who directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with a Person or (b) any Person of which a Person is the
beneficial owner of a 25% or greater interest or (c) any Person who acquires all
or substantially all of the assets of a Person. A Person shall be deemed to
control another Person if such Person, directly or indirectly, has the power to
direct the management, operations or business of such Person. The term
“beneficial owner” for this and other definitions, having the meaning given such
term in Rule 13d-3 under the Securities Exchange Act of 1934, as amended.
Notwithstanding the foregoing, in no event shall any SNH Party be considered an
Affiliate of any FVE Party, and in no event shall any FVE Party be considered an
Affiliate of any SNH Party, for purposes of this Agreement.


(2)“Agreement” means this Omnibus Agreement as amended from time to time.


(3)“Approved Budget” means the Approved Budget as defined in and as determined
pursuant to each Management Agreement.


(4)“Business Day” means any day other than Saturday, Sunday, or any other day on
which banking institutions in The Commonwealth of Massachusetts are authorized
by Law or executive action to close.


(5)“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission) of 9.8% or more, or rights,
options or warrants to acquire 9.8% or more, of the outstanding shares of voting
stock or other voting interests of another Person (a “Relevant Person”) or of
any direct or indirect parent of a Relevant Person (“Parent”), or the power to
direct the management and policies of a Relevant Person or Parent, directly or
indirectly, (b) the merger or consolidation of a Relevant Person or


1

--------------------------------------------------------------------------------





Parent with and into any Person or the merger or consolidation of any Person
with and into a Relevant Person or any Parent (other than the merger or
consolidation of any Person into a Relevant Person or Parent that does not
result in a Change in Control of a Relevant Person or Parent under clauses (a),
(c), (d), (e) or (f) of this definition), (c) any one or more sales,
conveyances, dividends or distributions to any Person of all or any material
portion of the assets (including capital stock or other equity interests) or
business of a Relevant Person or Parent, whether or not otherwise a Change in
Control, (d) the cessation, for any reason, of the individuals who at the
beginning of any 24 consecutive month period (commencing on the date hereof)
constituted the board of directors of a Relevant Person or any Parent (together
with any new directors whose election by such board or whose nomination for
election by the shareholders of a Relevant Person or any Parent was approved by
a vote of a majority of the directors then still in office who were either
directors at the beginning of any such period or whose election or nomination
for election was previously so approved, but excluding any individual whose
initial nomination for, or assumption of, office as a member of such board of
directors occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors by any Person
other than a solicitation for the election of one or more directors by or on
behalf of the board of directors) to constitute a majority of the board of
directors of a Relevant Person or any Parent then in office, or (e) the adoption
of any proposal (other than a precatory proposal) by a Relevant Person or any
Parent not approved by vote of a majority of the directors of such Relevant
Person or Parent, as the case may be, in office immediately prior to the making
of such proposal, or (f) the election to the board of directors of a Relevant
Person or any Parent of any individual not nominated or appointed by vote of a
majority of the directors of such Relevant Person or Parent in office
immediately prior to the nomination or appointment of such individual.


(6)“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.


(7)“Community” has the meaning ascribed to such term in the applicable
Management Agreement.


(8)“Effective Date” is defined in the preamble to this Agreement.


(9)“Extension Conditions” means (a) no Event of Default as defined under the
Management Agreements by any FVE Party shall have occurred and be continuing,
and (b) the FVE Parties shall have simultaneously exercised their rights to
extend the terms of all Management Agreements on similar terms and in accordance
with their terms.


(10)“FVE” means Five Star Senior Living Inc., a Maryland corporation.


(11)“FVE Managers” means FVE Managers, Inc., a Maryland corporation.


(12)“FVE Parties” means, collectively, FVE, FVE Managers, and any other
subsidiary of FVE that is a party to a Management Agreement.


(13)“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.


(14)“Liquidity” means, as of any determination date, the amount of (a)
unencumbered cash and cash equivalents of FVE, and (b) FVE’s available borrowing
capacity under its revolving credit facilities or similar on-demand sources of
liquidity.




2

--------------------------------------------------------------------------------





(15)“Management Agreements” means, collectively, each management agreement
pursuant to which an FVE Party manages an independent living/assisted
living/memory care/skilled nursing community or any other type of senior living
community, in each case owned by SNH or any of its Affiliates, whether in
existence as of the Effective Date or entered into after the Effective Date.


(16)“Non-Performing Asset” means a Non-Performing Asset as defined in and as
determined pursuant to the Management Agreements.


(17)“Person” means any natural person, corporation, limited liability company,
trust, joint venture, partnership or other entity.


(18)“Portfolio EBITDA” means, with respect to any calendar year, the sum of the
EBITDAs of the Communities as defined and calculated under the Management
Agreements for such calendar year. For the avoidance of doubt, if any Management
Agreement is terminated or entered into during a calendar year, only the EBITDA
for the Community under such Management Agreement for the period that such
Management Agreement was in effect during such calendar year will be taken into
account in determining Portfolio EBITDA.


(19)“Portfolio Expenses” means, with respect to any calendar year, the sum of
the amounts described in Sections 5.01(a) and 5.01(b) of the Management
Agreements for such calendar year.


(20)“Portfolio Gross Revenues” means, with respect to any calendar year, the sum
of the Gross Revenues of the Communities as defined and calculated under the
Management Agreements for such calendar year. For the avoidance of doubt, if any
Management Agreement is terminated or entered into during a calendar year, only
the Gross Revenues for the Community under such Management Agreement for the
period that such Management Agreement was in effect during such calendar year
will be taken into account in determining Portfolio Gross Revenues.


(21)“Portfolio Incentive Fee” means, with respect to any calendar year, an
amount equal to 15% of the amount by which the Portfolio EBITDA (prior to the
payment of the Portfolio Incentive Fee) for such calendar year exceeds the
Portfolio Target EBITDA for such calendar year; provided, however, in no event
will the Portfolio Incentive Fee for any calendar year exceed the lesser of (a)
1.5% of Portfolio Gross Revenues for such calendar year, and (b) the amount by
which Portfolio Gross Revenues for such calendar year exceeds Portfolio Expenses
for such calendar year. The Portfolio Incentive Fee will be determined based
upon the annual financial statements for such calendar year required under the
Management Agreements, with additional adjustments being made on an annual basis
based upon any audits conducted pursuant to any Management Agreement.


(22)“Portfolio Target EBITDA” means, with respect to any calendar year, the sum
of the Target EBITDAs for the Communities as defined and calculated under the
Management Agreements for such calendar year; provided, if any Management
Agreement is terminated during a calendar year, then Portfolio Target EBITDA for
that calendar year will be reduced by a pro rata portion of the Target EBITDA
for the Community under such Management Agreement for such calendar year based
on the portion of such calendar year that such Management Agreement was not in
effect, and if any Management Agreement is entered into during a calendar year,
then Portfolio Target EBITDA for that calendar year will be increased by a pro
rata portion of the full calendar year Target EBITDA for the Community under
such Management Agreement for such calendar year based on the portion of such
calendar year that such Management Agreement was in effect.




3

--------------------------------------------------------------------------------





(23)“Restricted Payment” means the declaration or payment of any dividend or
other distribution of assets, properties, cash, rights, obligations or
securities to any person on account of the capital stock of FVE or the purchase,
redemption or other acquisition for value of any shares of capital stock of FVE,
whether now or hereafter outstanding.


(24)“SNF Community” means a Community which is operated exclusively as a
standalone skilled nursing facility.


(25)“SNH” means Senior Housing Properties Trust, a Maryland real estate
investment trust.


(26)“SNH Parties” means any subsidiary of SNH that is a party to a Management
Agreement.


(27)“Tangible Net Worth” means as to a particular Person and date, the excess of
total assets over total liabilities of such Person on such date, each as
determined in accordance with GAAP, excluding, however, from total assets: (a)
goodwill, organizational expenses, research and development expenses,
trademarks, trade names, copyrights, patents, patent applications, licenses and
rights thereof, and other similar intangibles, (b) all deferred charges or
unamortized debt discount and expense, (c) all reserves carried and not deducted
from assets, (d) treasury stock and capital stock, obligations or other
securities of, or capital contributions to, or investments in, any subsidiary,
(e) deferred gain, and (f) any items not included in clauses (a) through (e)
above that are treated as intangibles in conformity with GAAP.


(28)“Transaction Agreement” means that certain Transaction Agreement, dated as
of April 1, 2019, between FVE and SNH.


ARTICLE II
INCENTIVE FEES


2.01.    Portfolio Incentive Fee. Commencing with the 2021 calendar year, the
SNH Parties that are parties to the Management Agreements shall pay to the FVE
Parties that are parties to the Management Agreements the Portfolio Incentive
Fee for each calendar year during the term of this Agreement. Payment of the
Portfolio Incentive Fee shall be made on the last Business Day of the January
following the end of each calendar year, in arrears.


2.02.    Allocation of Incentive Fees. The SNH Parties that are parties to the
Management Agreements shall determine among themselves which portion of the
Portfolio Incentive Fee shall be allocable to which Communities provided that
all such allocable shares shall equal the Portfolio Incentive Fee.


2.03.    Termination Fee. In addition to any termination fee owed under the
applicable Management Agreement, in the event any FVE Party terminates any
Management Agreement as a result of an “Event of Default” by any SNH Party under
such Management Agreement, such SNH Party shall pay to such FVE Party, within 30
days of the effective date of such termination, an amount equal to the present
value of the portion of the annual payments of the Portfolio Incentive Fee that
would have been allocated to the Community that is subject to such terminated
Management Agreement during the period from the date of termination to the
scheduled expiration date of the initial term of such Management Agreement (not
including any extension of the term, but not for a period in excess of 10 years
in any event) assuming the annual allocated portion of Portfolio Incentive Fee
during such period was equal to the average of the portion of the Portfolio
Incentive Fee allocated to such Community in each of the 3 calendar years ended
prior to such


4

--------------------------------------------------------------------------------





termination, discounted at an annual rate equal to the Discount Rate (as defined
in such Management Agreement).


ARTICLE III
TERM AND TERMINATION


3.01.    Term. This Agreement shall continue and remain in effect until all
Management Agreements terminate or expire for any reason. Notwithstanding
anything in the Management Agreements to the contrary, the right of any FVE
Party to extend the term of any Management Agreement pursuant to the provisions
of such Management Agreement is conditioned on the Extension Conditions having
been satisfied at the time such FVE Party exercises such extension option,
provided, however, the exercise of such extension option shall not be effective
if, in any 2 calendar years out of the 3 calendar years ending December 31st of
the calendar year that is 1 year prior to the expiration of the then current
term, the Portfolio EBITDA for such calendar year does not equal at least 97% of
the sum of the EBITDAs of the Communities budgeted for such calendar year as
identified in the Approved Budgets for the Communities for such calendar year,
in which event the Management Agreements shall expire at the end of their then
current term in accordance with the provisions of the Management Agreements.


3.02.    Early Termination Rights.


(1)Notwithstanding anything in the Management Agreements to the contrary, and in
addition to any termination rights set forth therein, the SNH Parties shall have
the right at any time, without the consent of the FVE Parties or the payment of
any termination or other incremental fees to the FVE Parties, to terminate (a)
any or all Management Agreements if FVE has made a Restricted Payment such that,
after giving effect to such Restricted Payment, (i) FVE’s Tangible Net Worth
would be less than $100,000,000, or (ii) FVE’s Liquidity would be less than
$20,000,000; and (b) any Management Agreement for (i) any SNF Community, and
(ii) any other Community (which Communities shall be selected by the SNH Parties
in their sole discretion) in connection with the sale of such Community,
provided the aggregate gross sale proceeds for Communities for which the
Management Agreements are terminated pursuant to this clause (b)(ii), together
with any senior living communities sold by SNH, directly or through one or more
of its subsidiaries, pursuant to Section 2.1(6) of the Transaction Agreement,
shall not exceed $775,000,000.


(2)    Notwithstanding anything in the Management Agreements to the contrary, an
SNH Party may not terminate a Management Agreement as a result of the applicable
Community being a Non-Performing Asset if such termination would result in the
SNH Parties having terminated Management Agreements in the current calendar year
as a result of the applicable Communities being Non-Performing Assets
representing, in the aggregate, more than 20% of the Portfolio Gross Revenues
for the calendar year prior to such termination.


ARTICLE IV
ADDITIONAL COVENANTS


4.01.    Restricted Payments. From and after the Effective Date, FVE shall not
make any Restricted Payment if, after giving effect to such Restricted Payment,
(a) SNH would own more than 34.5% of the outstanding FVE Common Shares
determined without taking into account any unvested FVE Common Shares or options
for or other securities convertible into FVE Common Shares held by persons other
than SNH, or (b) FVE Managers would cease to qualify as an “eligible independent
contractor” of SNH within the meaning of Section 856(d)(9)(A) of the Code. In no
event shall FVE effect a redemption or repurchase of any FVE Common Shares held
by SNH without SNH’s prior written consent.


5

--------------------------------------------------------------------------------







4.02.    Additional Independent Director of FVE. Following the Effective Date,
but in any event not later than six months after the Effective Date, FVE shall
expand its board of directors to add one additional “Independent Director”, as
such term is defined in FVE’s Amended and Restated Bylaws (the “Additional
Director”). The Additional Director shall meet the requirements of an
Independent Director, shall have a background and experience that complements
the existing FVE board and shall be reasonably satisfactory to SNH. Following
the Effective Date, FVE will provide the SNH board of directors with the resumes
of and other information provided to the FVE board with respect to the
candidates being considered by the FVE board for the position of the Additional
Director and a reasonable opportunity to interview such candidates. The
Additional Director, upon his or her appointment or election, as applicable,
will be subject to nomination, re-election and removal as provided with respect
to the Independent Directors of FVE in accordance with FVE’s organizational
documents and other governance requirements; provided, for so long as any
Management Agreement is in effect, FVE will not reduce the number of Independent
Directors to less than four.


4.03.    Financial Statements and Reports. In addition to the financial
statements and reports that the FVE Parties are required to provide to the SNH
Parties pursuant to the Management Agreements, promptly upon request by an SNH
Party the FVE Parties shall provide to SNH and the SNH Parties, any additional
information or reports relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any Community,
any FVE Party or any of their Affiliates as SNH or any SNH Party may reasonably
request, including, without limitation, a Liquidity forecast for FVE.


4.04.    Acquisitions, Financings and Sales. At no time during the term of this
Agreement may FVE or any subsidiary thereof, directly or indirectly, own,
finance or sell, or participate in the ownership, financing or sale of, any real
estate property (collectively, the “Properties”) of a type then owned or
financed by SNH; provided that if FVE or such subsidiary proposes to enter into
any transaction involving the ownership, financing or sale of a Property
prohibited by this Section 4.04 (a “Proposed Transaction”), it shall provide
notice of the Proposed Transaction to SNH describing the Proposed Transaction in
sufficient detail and offer SNH the right to acquire or finance the acquisition
of the Property and negotiate in good faith with SNH. If, after 10 Business
Days, FVE and SNH have not reached agreement on the terms of the acquisition,
financing or sale, FVE (or such subsidiary) shall be free to acquire, finance or
sell such Property itself or with others, free of the restrictions of this
Section 4.04. FVE agrees that irreparable damage would occur if any of the
provisions of this Section 4.04 were not performed in accordance with their
terms and that SNH’s remedy at law for FVE’s or its subsidiary’s breach of its
obligations under this Section 4.04 would be inadequate. Upon any such breach,
SNH shall be entitled (in addition to any other rights or remedies it may have
at law) to seek an injunction enjoining and restraining FVE or such subsidiary
from continuing such breach. FVE agrees that the period of restriction and the
geographical area of restriction imposed upon FVE are fair and reasonable. If
the provisions of this Section 4.04 relating to the period or the area of
restriction are determined to exceed the maximum period or areas which a court
having jurisdiction over the matter would deem enforceable, such period or area
shall, for purposes of this Agreement, be deemed to be the maximum period or
area which such court determines valid and enforceable.


4.05.    Restrictions on Ownership; REIT Compliance. During the term of this
Agreement, (a) FVE will not permit the occurrence of any Change in Control of
any FVE Party, (b) FVE will not take any action that, in the reasonable judgment
of SNH, might reasonably be expected to have an adverse impact on the ability of
SNH to qualify as a “real estate investment trust” under the Code, and (c) the
FVE Parties will use reasonable efforts to take, or cause to be taken, all
appropriate action, as SNH or the SNH Parties may reasonably deem necessary or
desirable in connection for SNH to maintain its qualification for taxation as a
“real estate investment trust” under the Code.


6

--------------------------------------------------------------------------------







4.06.    Third Party Beneficiary. The FVE Parties acknowledge and agree that SNH
is an express third party beneficiary of the provisions contained in this
Article IV.


ARTICLE V
MISCELLANEOUS PROVISIONS


5.01.    Conflicts with Loan Documentation. The terms and conditions of this
Agreement are subject to the requirements set forth in any mortgage or other
loan documentation applicable to any Community and to applicable law
(collectively, “Other Requirements”). To the extent there is any conflict
between the terms and conditions of this Agreement and any Other Requirements,
the provisions of the Other Requirements shall control with respect to the
applicable Community and Management Agreement and neither any FVE Party nor any
SNH Party shall take, or be required to take as a result of this Agreement, any
action that would cause the relevant FVE Party or the relevant SNH Party to be
in breach of such Other Requirement. The SNH Parties will provide to the FVE
Parties notice of any loan documents applicable to a Community, which notice
will be given prior to such loan documents becoming applicable to the extent
practicable.


5.02.    Addition and Removal of SNH Parties and FVE Parties. At any time and
from time to time, if any new Management Agreement is entered into with a SNH
Party or FVE Party that has not executed this Agreement, upon the request of the
FVE Parties or the SNH Parties, as applicable, such new SNH Party or FVE Party
shall execute an accession agreement confirming the applicability of this
Agreement to such new Management Agreement and such new SNH Party or FVE Party.
At any time and from time to time all Management Agreements pursuant to which a
SNH Party or FVE Party is a party to this Agreement are terminated, the FVE
Parties or the SNH Parties, as applicable, shall execute a release releasing
such SNH Party or FVE Party, as applicable, from all obligations under this
Agreement relating to periods from and after the effective date of the
termination of the last of such Management Agreements.


5.03.    Notices.


(1)All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of electronic
confirmation of delivery sent by the sender’s computer, in the case of a notice
by electronic mail, and, in all other cases, upon the date of receipt or
refusal, except that whenever under this Agreement a notice is either received
on a day which is not a Business Day or is required to be delivered on or before
a specific day which is not a Business Day, the day of receipt or required
delivery shall automatically be extended to the next Business Day.


(2)All such notices shall be addressed,
if to any FVE Party, to:


Five Star Senior Living Inc.
400 Centre Street
Newton, Massachusetts 02458
Attn: Katherine E. Potter, President
E-Mail: kpotter@5ssl.com




7

--------------------------------------------------------------------------------





If to any SNH Party, to:


Senior Housing Properties Trust Two Newton Place, Suite 300
255 Washington Street
Newton, Massachusetts 02458
Attn: Jennifer F. Francis, President
E-Mail: JFrancis@rmrgroup.com


(3)By notice given as herein provided, the parties and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon receipt by the other parties of such notice.


5.04.    Applicable Law; Arbitration. This Agreement shall be interpreted,
construed, applied and enforced in accordance with the laws of the State of
Maryland, with regard to its “choice of law” rules. Any “Dispute” (as such term
is defined in the Management Agreements) under this Agreement shall be resolved
through final and binding arbitration conducted in accordance with the
procedures and with the effect of, arbitration as provided for in the Management
Agreements.


5.05.    Severability. If any term or provision of this Agreement or the
application thereof in any circumstance is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.


5.06.    Counterparts, Etc. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


5.07.    Section and Other Headings; Interpretation. The headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement. The words “hereof”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement; and Section references are to this Agreement, unless otherwise
specified. The singular and plural use of a defined term shall have the
correlative meaning. The words “including” and “include” shall be deemed to be
followed by the words “without limitation.”


5.08.    Assignment. Any SNH Party may assign this Agreement to any Affiliate
(but only as such term is defined in Section 1.01(1)(a) or (c)) of such SNH
Party without the consent of the FVE Parties. No FVE Party shall assign or
transfer its interest in this Agreement without the prior written consent of the
SNH Parties which may be withheld in the sole and absolute discretion of the SNH
Parties. If the SNH Parties consent to an assignment of this Agreement by any
FVE Party, no further assignment shall be made without the express consent in
writing of the SNH Parties.


5.09.    Entire Agreement. This Agreement, together with the Transaction
Agreement and the Management Agreements, constitute the entire agreement of the
parties hereto with respect to the subject matter hereof and thereof and
supersedes all previous contracts and understandings between the parties with
respect to the subject matter hereof and thereof.


[Signatures page follows]


8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement with the intention of creating an instrument under seal.


FVE PARTIES:




FIVE STAR SENIOR LIVING INC., and
FVE MANAGERS, INC.






By:
/s/ Katherine E. Potter    

Katherine E. Potter
President and Chief Executive Officer of each of the foregoing entities


[Signature Page to Omnibus Agreement]



--------------------------------------------------------------------------------









SNH PARTIES:
SNH AL AIMO TENANT, INC.,
SNH AL AIMO TENANT II, INC.,
SNH AL CRIMSON TENANT INC.,
SNH AL CUMMING TENANT LLC,
SNH AL GEORGIA TENANT LLC,
SNH AL TRS, INC.,
SNH AL WILMINGTON TENANT INC.,
SNH AZ TENANT LLC,
SNH BAMA TENANT LLC,
SNH BRFL TENANT LLC,
SNH CAL TENANT LLC,
SNH CALI TENANT LLC,
SNH CCMD TENANT LLC,
SNH CO TENANT LLC,
SNH DEL TENANT LLC,
SNH DERBY TENANT LLC,
SNH FLA TENANT LLC,
SNH GEORGIA TENANT LLC,
SNH GRANITE GATE TENANT LLC,
SNH GRANITE GATE LANDS TENANT LLC,
SNH GROVE PARK TENANT LLC,
SNH INDY TENANT LLC,
SNH LINCOLN TENANT LLC,
SNH LONGHORN TENANT LLC,
SNH MASS TENANT LLC,
SNH MD TENANT LLC,
SNH MO TENANT LLC,
SNH NC TENANT LLC,
SNH NEB TENANT LLC,
SNH NJ TENANT LLC,
SNH NORTHWOODS TENANT LLC,
SNH NM TENANT LLC,
SNH OHIO TENANT LLC,
SNH OMISS TENANT LLC,
SNH PARK PLACE TENANT I LLC,
SNH PARK PLACE TENANT II LLC,
SNH PENN TENANT LLC,
SNH PLFL TENANT LLC,
SNH SC TENANT LLC,
SNH SE ASHLEY RIVER TENANT LLC,
SNH SE BARRINGTON BOYNTON TENANT LLC,
SNH SE BURLINGTON TENANT LLC,
SNH SE DANIEL ISLAND TENANT LLC,


[Signature Page to Omnibus Agreement]



--------------------------------------------------------------------------------





SNH SE HABERSHAM SAVANNAH TENANT LLC,
SNH SE HOLLY HILL TENANT LLC,
SNH SE KINGS MTN TENANT LLC,
SNH SE MOORESVILLE TENANT LLC,
SNH SE N. MYRTLE BEACH TENANT LLC,
SNH SE SG TENANT LLC,
SNH SE TENANT TRS, INC.,
SNH TEANECK TENANT LLC,
SNH TELLICO TENANT LLC,
SNH TENN TENANT LLC,
SNH TOTO TENANT LLC,
SNH VA TENANT LLC,
SNH VIKING TENANT LLC,
SNH WIS TENANT LLC,
SNH WY TENANT LLC, and
SNH YONKERS TENANT INC.
By:     /s/ Jennifer F. Francis                
Jennifer F. Francis
President and Chief Operating Officer of each of the
foregoing entities




[Signature Page to Omnibus Agreement]

